MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                               FILED
court except for the purpose of establishing
                                                                                    Nov 23 2020, 8:21 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                                       CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jennifer A. Joas                                        Curtis T. Hill, Jr.
Madison, Indiana                                        Attorney General of Indiana

                                                        Josiah J. Swinney
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Kyle Goddard,                                           November 23, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1205
        v.                                              Appeal from the Decatur Circuit
                                                        Court
State of Indiana,                                       The Honorable Timothy B. Day,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause Nos.
                                                        16C01-1901-F6-5
                                                        16C01-1901-F6-28



Bradford, Chief Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-1205 | November 23, 2020           Page 1 of 6
                                          Case Summary
[1]   Kyle Goddard was sentenced, under two different cause numbers, to an

      aggregate 1080-day sentence after he pled guilty to and was convicted of Level 6

      felony possession of methamphetamine, Level 6 felony possession of a narcotic

      drug, and Class C misdemeanor possession of paraphernalia. The trial court

      ordered that 850 days of Goddard’s sentence be suspended to probation.

      While Goddard was serving his suspended sentence, the State alleged that

      Goddard had violated the terms of his probation by failing to complete a court-

      ordered drug-treatment program, committing two new criminal offenses,

      consuming illegal drugs, and failing to report to probation. Goddard

      subsequently admitted, and the trial court found, that he had violated the terms

      of his probation. The trial court then revoked Goddard’s 850-day suspended

      sentence and ordered that Goddard serve the entire sentence in the Department

      of Correction (“DOC”). On appeal, Goddard contends that the trial court

      abused its discretion by revoking his 850-day suspended sentence and ordering

      him to serve the full 850 days in the DOC. We affirm.



                            Facts and Procedural History
[2]   On April 30, 2019, Goddard pled guilty under cause number 16C01-1901-F6-5

      (“Cause No. F6-5”) to Level 6 felony possession of methamphetamine and

      Class C misdemeanor possession of paraphernalia. The trial court imposed an

      aggregate 540-day sentence with 536 days suspended to probation. The same

      day, Goddard pled guilty under cause number 16C01-1901-F6-28 (“Cause No.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1205 | November 23, 2020   Page 2 of 6
      F6-28”) to Level 6 felony possession of a narcotic drug. The trial court imposed

      a 540-day sentence with 314 days suspended to probation. The trial court

      ordered that the sentence for F6-28 was to be served consecutively to the

      sentence imposed in Cause No. F6-5.


[3]   As conditions of his probation, Goddard was ordered, inter alia, to: not commit

      any criminal acts, refrain from consuming illegal substances, enroll in and

      successfully complete a court-ordered substance-abuse treatment program, and

      report to his probation officer as directed. On July 2, 2019, the State filed two

      petitions to revoke Goddard’s probation, alleging that Goddard had violated

      the terms of his probation by failing to complete the court-ordered substance-

      abuse treatment program, committing two new criminal acts, consuming illegal

      drugs, and failing to report to probation as directed.


[4]   On June 9, 2020, Goddard admitted, and the trial court found, that he had

      violated the terms of his probation. The trial court revoked Goddard’s 850-day

      suspended sentence and ordered that Goddard serve the entire sentence in the

      DOC. In doing so, the trial court recommended that Goddard be placed in a

      purposeful-incarceration program and indicated that it would consider a

      petition for a sentence modification upon completion of the program.



                                Discussion and Decision




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1205 | November 23, 2020   Page 3 of 6
[5]   Goddard appeals the trial court’s order revoking his probation. “Probation is a

      matter of grace left to trial court discretion, not a right to which a criminal

      defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007).


              The trial court determines the conditions of probation and may
              revoke probation if the conditions are violated. Once a trial court
              has exercised its grace by ordering probation rather than
              incarceration, the judge should have considerable leeway in
              deciding how to proceed. If this discretion were not afforded to
              trial courts and sentences were scrutinized too severely on
              appeal, trial judges might be less inclined to order probation to
              future defendants. Accordingly, a trial court’s sentencing
              decisions for probation violations are reviewable using the abuse
              of discretion standard. An abuse of discretion occurs where the
              decision is clearly against the logic and effect of the facts and
              circumstances.


      Id. (internal citations omitted). In challenging the revocation of his probation,

      Goddard argues that the trial court abused its discretion by revoking his entire

      850-day suspended sentence. Specifically, he argues that the trial court should

      have imposed a more lenient sentence in light of his addiction issues and his

      then-unborn child’s diagnoses with a fatal disease and short life expectancy.


[6]   The record reveals that Goddard committed numerous violations of the terms

      of his probation. About two months into his probation, Goddard made the

      unilateral decision to quit his court-ordered treatment at Todd’s Transitional

      Housing after having used heroin throughout his treatment period. A few

      weeks later, on July 7, 2019, Goddard was charged with Level 4 felony burglary

      and Level 6 felony residential entry for acts which allegedly occurred on July 4,


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1205 | November 23, 2020   Page 4 of 6
      2019. Goddard also failed a drug screen at the end of July and later failed to

      report to probation for about three months.


[7]   The record further reveals that the trial court considered Goddard’s requests for

      leniency due to his addiction issues and his then-unborn child’s diagnosis and

      short life expectancy. The trial court considered Goddard’s request to be placed

      on home detention but heard evidence that home detention might not be a

      possibility at the time of sentencing. In sentencing Goddard, the trial court

      indicated that it was not “unsympathetic” to Goddard’s position, recommended

      that Goddard be assigned to the purposeful incarceration program aimed at

      treating addiction, and indicated that it would consider a petition for sentence

      modification upon Goddard’s successful completion of the program. Tr. Vol. II

      p. 22.


[8]   As the State points out, the trial court initially granted Goddard leniency and

      the opportunity for treatment. Goddard, however, failed to take advantage of

      the treatment opportunities provided to him while he was on probation. Based

      on the facts before us, we conclude that the trial court did not abuse its

      discretion by revoking Goddard’s 850-day suspended sentence. See Sanders v.

      State, 825 N.E.2d 952, 957–58 (Ind. Ct. App. 2005) (providing that the trial

      court “had ample basis for its decision to order” Sanders to serve her suspended

      sentence when the evidence established that Sanders had admitted several

      probation violations, including that she had (1) committed new criminal

      offenses, (2) tested positive for drugs, and (3) failed to appear for an

      appointment with her probation officer).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1205 | November 23, 2020   Page 5 of 6
[9]   The judgment of the trial court is affirmed.


      Kirsch, J., and May, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1205 | November 23, 2020   Page 6 of 6